Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing April 27, 2009 AS FILED ON EDGAR AND VIA FACSIMILE Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 6010 Washington, DC 20549 Attn: Tabatha Akins Re: Synovics Pharmaceuticals, Inc. Item 4.01 Form 8-K, filed March 17, 2009 File No. 000-22011 Dear Ms. Akins: On behalf of Synovics Pharmaceuticals, Inc., a Nevada corporation (the “ Company ”), please be advised that the undersigned has received and read your letter, dated March 18, 2009, with regard to Item 4.01 of the Current Report on Form 8-K filed by the Company with the United States Securities and Exchange Commission (the “ Commission ”) on March 17, 2009. The Company hereby acknowledges that: the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, SYNOVICS PHARMACEUTICALS, INC. By: /s/ Mahendra Desai Name: Mahendra Desai Title: Chief Financial Officer
